DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device” and “processing device” in claim 9. See for example figure 3 and paragraph 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 10-12, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 4, "to ensure" means to make certain and “to insure" means to protect against risk by regularly paying an insurance company. Further the step should be in gerund form, “ensuring”. 	Further referring to claim 4, “the first machine” has no antecedent basis. This is understood to refer to “the client machine”.

Referring to claim 6, and consequently claims 7 and 8, “the hardware abstraction layer” has no antecedent basis. It is understood to refer to “a hardware abstraction layer”.	Further, “the second machine” has no antecedent basis. It is understood to refer to “the recovery machine”.	Claim 8 similarly references “the second machine”. 

Referring to claim 10, and consequently claims 11 and 12, “the second machine” has no antecedent basis. It is understood to refer to “the recovery machine”.

Referring to claim 11 , “the first machine” has no antecedent basis. It is understood to refer to “the client machine”.
	Claim 12 similarly references “the first machine”

Referring to claim 12, see claim 4 above.

Referring to claim 14, and consequently claims 15 and 16, see rejection of claim 6 above, both for HAL and “second machine”. 

Referring to claim 16, it refers to claim 6 which Is not a recovery machine. For the purpose of examination, claim 16 is understood to depend from claim 14 instead.
	Claim 16 similarly references “the second machine” 3 times.
Referring to claim 19, “wherein the first type of client machine is different from the second type of recovery machine comprising collecting the first profile information and the second profile information by:” is unclear. For the purpose of examination, it is understood to refer to “wherein the first type of client machine is different from the second type of recovery machine, the method further comprising collecting the first profile information and the second profile information by:”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

 Referring to claim 2, and consequently claims 3-4, it depends from itself. For the purpose of examination it is understood to depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9, 10, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10073745. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable(In re Goodman (CAFC) 29 USPQ2d 2010).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10073745 as applied to claim 17 above, in view of US 20090307475 to Fried. Referring to claim 20, ‘745 discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘745 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”


Claims 1,2, 9, 10, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10901858. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable(In re Goodman (CAFC) 29 USPQ2d 2010).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10901858 as applied to claim 17 above, in view of US 20090307475 to Fried. Referring to claim 20, ‘858 discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘858 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”

Claims 1,2,9,10, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9087063 in view of Official notice and Fried as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).	Further referring to claims 1, 9, and 17, although ‘063 does not specifically claim the second machine may be a “recovery” machine, recovery is very well known in the art. Examiner takes official notice for machines used for recovery, particularly as used for backup and restoration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover because it allows state to be restored allowing for continuance of operation.
Further referring to claim 19, although ‘063 and official notice for recovery does not specifically claim that a “software utility” may perform the operations of collection, using software to perform computerized operations is very well known in the art. Examiner takes official notice for software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use software because it allows a computer to be programmed to perform useful functions.
Further referring to claim 20, ‘063 and Official notice discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘063 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”

Claims 1,2,9,10, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9367404 in view of Official notice and Fried as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).	Further referring to claims 1, 9, and 17, although ‘404 does not specifically claim the second machine may be a “recovery” machine, recovery is very well known in the art. Examiner takes official notice for machines used for recovery, particularly as used for backup and restoration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover because it allows state to be restored allowing for continuance of operation.
Further referring to claim 19, although ‘404 and official notice for recovery does not specifically claim that a “software utility” may perform the operations of collection, using software to perform computerized operations is very well known in the art. Examiner takes official notice for software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use software because it allows a computer to be programmed to perform useful functions.
Further referring to claim 20, ‘404 and Official notice discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘063 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”

Claims 1,2,9,10, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9734019 in view of Official notice and Fried as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Further referring to claims 1, 9, and 17, 17/’019 further discloses that this may be a recovery machine. However, arguing that it does not specifically claim the second machine may be a “recovery” machine, recovery is very well known in the art. Examiner takes official notice for machines used for recovery, particularly as used for backup and restoration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover because it allows state to be restored allowing for continuance of operation.
Further referring to claim 19, although ‘019 and official notice for recovery does not specifically claim that a “software utility” may perform the operations of collection, using software to perform computerized operations is very well known in the art. Examiner takes official notice for software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use software because it allows a computer to be programmed to perform useful functions.
Further referring to claim 20, ‘019 and Official notice discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘063 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”

Claims 1,2,9,10, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10761947 in view of Official notice and Fried as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Further referring to claims 1, 9, and 17, ‘947 does not specifically claim the second machine may be a “recovery” machine, recovery is very well known in the art. Examiner takes official notice for machines used for recovery, particularly as used for backup and restoration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover because it allows state to be restored allowing for continuance of operation.
Further referring to claim 19, although ‘947 and official notice for recovery does not specifically claim that a second “software utility” may perform the operations of collection, using software to perform computerized operations is very well known in the art. Examiner takes official notice for software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use software because it allows a computer to be programmed to perform useful functions.
Further referring to claim 20, ‘947 and Official notice discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘947 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”

Claims 1, 2, 9, 10, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 16/873964 in view of Official notice and Fried as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are obvious over the claims of the co-pending application in that the claims of the co-pending application in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Further referring to claims 1, 9, and 17, ‘964 does not specifically claim the second machine may be a “recovery” machine, recovery is very well known in the art. Examiner takes official notice for machines used for recovery, particularly as used for backup and restoration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover because it allows state to be restored allowing for continuance of operation.
Further referring to claim 19, although ‘964 and official notice for recovery does not specifically claim that a “software utility” may perform the operations of collection, using software to perform computerized operations is very well known in the art. Examiner takes official notice for software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use software because it allows a computer to be programmed to perform useful functions.
Further referring to claim 20, ‘964 and Official notice discloses the injected program is configured to cause the recovery machine to configure the recovery machine with the conformed host image. Although ‘964 does not specifically disclose that this may be done in a “two boot or in a three boot process”, this is very well known in the art. An example of this is shown by Fried, from paragraph 2, “Modern computing systems use software that commonly requires updating for increased functionality. Software updates are downloaded and then installed on the computer's hard drive. Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots. The normal rebooting process typically loads into memory start up applications and usually requires that the user login with a password. When multiple reboots are required to fully install software updates, the installation process is time consuming and requires repeated attention by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have more than one boot because, as shown by Fried, “Complete installation often requires that the computer be rebooted. Some updates may require multiple reboots, and multiple updates often require multiple reboots.”
This is a provisional nonstatutory double patenting rejection.



Allowable Subject Matter
Claims 3, 5, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the prior art does not teach or fairly suggest wherein running the safe mode boot comprises one or more of the following: running device setup to update device drivers; applying network settings; and/or comparing a disk volume configuration to an original disk volume on the client machine; and running the safe mode boot further comprises disabling the safe mode boot up; the method further comprising rebooting the recovery machine with the conformed host image in a normal mode boot up after the safe mode boot is disabled, in the scope and context of claims 1 and 2.
Referring to claim 5, the prior art does not teach or fairly suggest wherein running the injected program comprises: determining whether a mini set up mode is enabled during conforming of the host image; and if the mini set up mode is enabled, booting the recovery machine in the mini set up mode, in the scope and context of claim 1.
Referring to claim 13, the prior art does not teach or fairly suggest wherein running the injected program comprises: determining whether a mini set up mode is enabled during conforming of the host image; and if the mini set up mode is enabled, booting the second machine in the mini set up mode, in the scope and context of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US20090150528, see abstract.
US20080092134, see abstract.
US6535998, see abstract.
US7356679, see abstract.
US7506037, see abstract.
US7565517, see abstract.
US8676761, see figure 3, background.
US20050027831, see abstract.
US20050229175, see abstract.
US20070168478, see abstract.
US20090193102, see abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114